Citation Nr: 1416161	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  10-44 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disability affecting the toes, feet, and groin.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right hand sprain.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  An April 2009 rating decision granted service connection for residuals of a right hand sprain and assigned an initial 10 percent rating.  A November 2009 rating decision denied service connection for tinea cruris and fungus on the toes and feet.  In January 2014, the Veteran participated in a videoconference hearing before the undersigned, and a transcript of that hearing has been associated with the record.

The issue of entitlement to a disability rating in excess of 10 percent for residuals of a right hand sprain REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDING OF FACT

During the January 14, 2014, hearing before the undersigned, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw the issue of entitlement to service connection for a skin disability affecting the toes, feet, and groin.




CONCLUSION OF LAW

The criteria for withdrawal are met for the claim of entitlement to service connection for a skin disability affecting the toes, feet, and groin.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's January 2014 hearing before the Board, the Veteran indicated that he wanted to withdraw his claim of entitlement to service connection for a skin disability affecting the toes, feet, and groin.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the claim of entitlement to service connection for a skin disability affecting the toes, feet, and groin is dismissed.  





REMAND

The present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran last received an examination addressing the severity of the residuals of the Veteran's right hand sprain in April 2013.  During the Veteran's January 2014 hearing before the undersigned, the Veteran stated that his condition had worsened since the time of his April 2013 examination.  Accordingly, the Veteran should be provided an examination that addresses the current manifestations of the residuals of the Veteran's right hand sprain.

Accordingly, the case is REMANDED for the following actions:

1.  Ensure that all treatment records of which VA has notice, including all pertinent VA and private medical records, have been obtained and associated with the claims file.

2.  Then, schedule the Veteran for a VA examination with an examiner of appropriate expertise to determine the nature, current severity, and all symptoms associated with the residuals of a right hand sprain.  All indicated tests and studies must be performed.  The examiner must review the claim file and should note that review in the report.  


3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


